Exhibit 10.1

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

AGREEMENT by and between National Financial Partners Corp., a Delaware
corporation (“NFP”), and Jessica M. Bibliowicz (the “Executive”), dated as of
the 5th day of April, 1999 and amended and restated as of the 15th day of
February, 2005.

 

WHEREAS, the Executive and NFP entered into an employment agreement dated as of
April 5, 1999 (the “Original Agreement”), setting forth the terms and conditions
of the Executive’s employment with NFP; and

 

WHEREAS, the parties desire to amend and restate the Original Agreement in its
entirety as follows.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1. Employment Period. NFP shall employ the Executive, and the Executive shall
serve NFP, on the terms and conditions set forth in this Agreement, for the
period beginning on February 15, 2005 (the “Commencement Date”) and ending on
the third anniversary of the Commencement Date; provided, however, that
commencing on the third anniversary of the Commencement Date and on each
succeeding anniversary of the Commencement Date thereafter (each such
anniversary date shall hereinafter be referred to as the “Renewal Date”), unless
previously terminated, the term of this Agreement shall be automatically
extended for one additional year, unless at least 90 days prior to any Renewal
Date, NFP or the Executive shall give notice to the other party that the
Agreement and the Executive’s employment hereunder shall not be so extended. The
period of time between the Commencement Date and the Date of Termination (as
defined below) shall be referred to herein as the “Employment Period”.

 

2. Position and Duties. During the Employment Period, the Executive shall
continue to serve as the President and Chief Executive Officer of NFP and,
subject to the provisions of this Section 2, as Chairman of the Board of NFP
(the “NFP Board”) and shall perform duties and be assigned responsibilities by
the NFP Board that are commensurate with such offices. During the Employment
Period, the Executive shall report to the NFP Board. During the Employment
Period, and excluding any periods of vacation and sick leave to which the
Executive is entitled, the Executive shall devote substantially all of her
attention and time during normal business hours to the business and affairs of
NFP and use the Executive’s reasonable best efforts to carry out the
responsibilities assigned to the Executive under this Agreement faithfully and
efficiently. The Executive shall not, during the Employment Period, engage in
any other business activities that will interfere with the Executive’s
employment pursuant to this Agreement. Anything herein to the contrary
notwithstanding, nothing shall preclude the Executive from (i) serving on the
boards of directors of charitable or educational organizations and/or, with the
approval of the NFP Board as to each position, which approval shall not be
unreasonably withheld, on the boards of directors of a reasonable number of
other corporations or the boards of a reasonable number of trade associations,
(ii) engaging in charitable activities and community affairs, and (iii) managing
her personal and family investments and affairs, provided that all of the
foregoing activities taken as a whole do not interfere or conflict with the
proper performance of her duties and responsibilities as NFP’s President and
Chief Executive



--------------------------------------------------------------------------------

Officer. During the Employment Period, the Executive’s services shall be
performed primarily at NFP’s office located in the New York metropolitan area,
subject to travel requirements in connection with the Executive’s duties under
this Agreement. In addition, unless under applicable law (including without
limitation any rules or regulations of any exchange on which NFP Common Stock
(as defined below) is listed) the NFP Board must consist only of independent
directors, with respect to each election of directors of NFP during the
Employment Period, NFP shall cause the NFP Board to nominate the Executive for
election to the NFP Board and, provided she is so elected, the NFP Board will
elect the Executive as Chairman of the NFP Board unless under applicable law the
Chairman must be an independent director. In addition, the NFP Board may in its
discretion invite the Executive to attend the meetings of the NFP Board
nominating committee, if any.

 

3. Compensation.

 

(a) Base Salary. During the Employment Period, NFP shall pay the Executive an
annual base salary of $700,000 (“Annual Base Salary”), payable in equal
installments not less frequently than monthly. The NFP Board, in its sole
discretion, may increase but not reduce the Annual Base Salary.

 

(b) Annual Bonus. In addition to the Annual Base Salary, the Executive shall be
entitled to receive an annual bonus (the “Annual Bonus”) for each calendar year
ending during the Employment Period. The Annual Bonus shall be determined in
accordance with NFP’s annual bonus plan applicable to senior executive officers
of NFP, and the target Annual Bonus for each year shall be no less than 125% of
the Annual Base Salary. The Annual Bonus for each year shall be payable, in
cash, at the same time as bonuses are paid to other senior executives of NFP in
accordance with the terms of the bonus plan.

 

(c) Equity Compensation.

 

(i) On December 16, 2004 (the “Grant Date”), NFP granted to the Executive 36,435
restricted stock units (the “RSUs”), each of which pertains to one share of
common stock of NFP (the “Common Stock”) pursuant to the terms and conditions of
the NFP 2002 Stock Incentive Plan, as the same may be amended from time to time
(the “Plan”). The RSUs will vest in three equal annual installments on each
anniversary of the Grant Date subject to the Executive’s continued employment
with NFP through the applicable anniversary, beginning with the first
anniversary of the Grant Date, subject to earlier vesting as provided in Section
5 hereof. The RSUs are evidenced by an Award Agreement in accordance with the
terms of the Plan, which Award Agreement sets forth the specific terms and
conditions of the RSUs not described herein; provided, however, that in the
event of a termination of the Executive’s employment with NFP or a Change of
Control of NFP, to the extent of any conflict between the terms and conditions
of this Agreement and the terms and conditions of the Award Agreement applicable
upon such termination of employment or Change of Control, the terms and
conditions of this Agreement shall control. The Executive will have the right to
receive dividend equivalents with respect to the RSUs to the extent and on the
terms and conditions set forth in the Award Agreement.

 

2



--------------------------------------------------------------------------------

(ii) On each of the first and second anniversaries of the Commencement Date, and
subject to the Executive’s continued employment with NFP through such
anniversary, NFP shall grant the Executive an award with respect to Common
Stock, the form of such award to be determined by the Compensation Committee of
the NFP Board. Each such award shall have a fair market value on the date of
grant, as determined by the Compensation Committee, no less than the grant date
fair market value of the RSUs and shall include, in the case of restricted
shares, all the rights of a holder of Common Stock with respect to such
restricted shares to the extent set forth in the Plan (“Holder’s Rights”) and,
in the case of restricted stock units, the right to receive dividend equivalents
to the extent set forth in the Plan (“Dividend Rights”). Each such award will
vest and become exercisable in three equal annual installments on each
anniversary of the applicable grant date subject to the Executive’s continued
employment with NFP through the applicable anniversary, in each case beginning
with the first anniversary of the grant date, subject to earlier vesting and
exercisability (if applicable) as provided in Section 5 hereof. Each such award
will be evidenced by an Award Agreement in accordance with the terms of the
Plan, which Award Agreement shall set forth the specific terms and conditions of
the award not described herein.

 

(iii) On or as soon as practicable after the Commencement Date, and on each of
the first and second anniversaries of such date, and subject to the Executive’s
continued employment with NFP through each such anniversary, NFP shall grant the
Executive 50,000 restricted shares or restricted stock units, as determined by
NFP (as such number shall be adjusted by NFP in accordance with the principles
set forth in Section 3(b) (or any successor provision) of the Plan upon the
occurrence of certain changes in capitalization set forth therein). Each such
grant of 50,000 restricted shares or restricted stock units will vest in full on
the tenth anniversary of the applicable grant date subject to the Executive’s
continued employment with NFP through the applicable anniversary, subject to
earlier vesting as provided in Section 5(e) hereof. The Executive will have
Holder’s Rights or Dividend’s Rights, as applicable, with respect to restricted
shares and restricted stock units granted pursuant to this Section 3(c)(iii).

 

(d) Other Benefits. In addition to the foregoing, during the Employment Period,
the Executive shall be entitled to participate in all employee benefit plans,
practices, policies and programs of NFP as in effect from time to time, on the
same basis as other senior executives of NFP. The Executive shall be eligible to
participate in any long-term incentive compensation programs of NFP on the same
basis as other senior executives of NFP, taking into account the equity awards
made to Executive under Section 3(c) hereof.

 

(e) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable business expenses (including
first class air

 

3



--------------------------------------------------------------------------------

travel) incurred by the Executive in accordance with NFP’s policies, practices
and procedures for reimbursement of business expenses. In addition, NFP shall
promptly reimburse the Executive for any legal expenses incurred by the
Executive in connection with the preparation, negotiation and documentation of
her employment arrangements with NFP, up to a maximum of $100,000.

 

4. Termination of Employment.

 

(a) Death or Disability. In the event of the Executive’s death during the
Employment Period, the Executive’s employment with NFP shall terminate
automatically. Either party shall have the right to terminate the Executive’s
employment because of the Executive’s Disability during the Employment Period.
“Disability” means that the Executive has been unable, for 180 consecutive days,
or for periods aggregating 180 business days in any period of twelve months, to
perform the Executive’s duties under this Agreement, as a result of physical or
mental impairment, illness or injury, as determined by a medical doctor jointly
selected by NFP and the Executive. A termination of the Executive’s employment
by either party for Disability shall be communicated to the other party by
written notice, and shall be effective on the 30th day after receipt of such
notice by the other party (the “Disability Effective Date”), unless the
Executive returns to full-time performance of the Executive’s duties before the
Disability Effective Date.

 

(b) By NFP. In addition to termination for Disability, NFP may terminate the
Executive’s employment during the Employment Period for Cause or without Cause.
“Cause” means:

 

(i) the Executive is convicted of, or enters a plea of guilty or nolo contendere
to, a felony involving moral turpitude;

 

(ii) the Executive engages in conduct that constitutes willful gross neglect or
willful gross misconduct in carrying out her duties under this Agreement,
resulting, in either case, in material economic harm to NFP; or

 

(iii) the Executive breaches (1) any material provision of NFP’s code of ethics
or policies with regard to trading in securities of NFP or any other policies or
regulations of NFP governing the conduct of its employees or (2) her obligations
under Sections 6, 7 or 8 hereof.

 

A termination for Cause shall not take effect without the Executive first being
given prior written notice which shall (A) state in detail the particular act or
acts or failure or failures to act that constitute the grounds on which the
proposed termination for Cause is based and (B) be given within 180 days of a
member of the NFP Board learning of such act or acts or failure or failures to
act. Following such notice, the Executive shall be given a reasonable
opportunity to be heard by the NFP Board and to cure, to the extent capable of
cure, the grounds stated in such notice. If, following such hearing, the
Executive is furnished written notice by the Board confirming that, in its
judgment, grounds for Cause on the basis of the original notice exist, she shall
thereupon be terminated for Cause, subject to de novo review, at the Executive’s
election, through arbitration in accordance with Section 9 hereof.

 

4



--------------------------------------------------------------------------------

If, subsequent to the termination of Executive’s employment hereunder other than
for Cause, it is determined by the NFP Board in good faith that, at the time of
such termination, the Executive’s employment could have been terminated for
Cause under Section 4(b)(ii) or 4(b)(iii) of this Agreement, the Board shall
give written notice to Executive of such determination, such notice to (A) state
in detail the particular act or acts or failure or failures to act that
constitute the grounds on which the determination of Cause is based and (B) be
given within 180 days of a member of the NFP Board learning of such act or acts
or failure or failures to act, and Executive’s employment shall be deemed to
have been terminated for Cause retroactively to the Date of Termination.

 

If, subsequent to the termination of Executive’s employment hereunder other than
for Cause, the Executive is convicted of, or enters a plea of guilty or nolo
contendere to, a felony as described under Section 4(b)(i) of this Agreement,
which felony was committed during her employment hereunder, Executive’s
employment shall be deemed to have been terminated for Cause retroactively to
the Date of Termination.

 

(c) By the Executive for Good Reason. The Executive may terminate employment
voluntarily for Good Reason. “Good Reason” means the occurrence of one or more
of the following events without the Executive’s written consent:

 

(i) the failure to elect or re-elect the Executive to any of the positions
specified in Section 2 hereof, including membership on the NFP Board and as
Chairman of the NFP Board, the removal of the Executive from any of such
positions, including membership on and/or Chairmanship of the NFP Board, or a
material diminution in the Executive’s position, duties or responsibilities from
those held, exercised and/or assigned to the Executive in Section 2 of this
Agreement, other than as a result of an isolated, insubstantial and inadvertent
action by NFP that is not taken in bad faith and is remedied by NFP promptly
after receipt of notice thereof from the Executive; provided that it shall not
be considered Good Reason if the Executive is not elected or re-elected to, or
is removed from her position as a member of the NFP Board or Chairman of the NFP
Board, as the case may be, if under applicable law the NFP Board must consist
only of independent directors or, with respect to the Executive’s service as
Chairman, if under applicable law the Chairman must be an independent director;

 

(ii) any failure by NFP to comply with any material provision of Section 3 or 17
of this Agreement, other than an isolated, insubstantial and inadvertent failure
that is not taken in bad faith and is remedied by NFP promptly after receipt of
notice thereof from the Executive;

 

(iii) any failure by NFP to make any of the equity award grants described in
Section 3(c) of this Agreement;

 

5



--------------------------------------------------------------------------------

(iv) any requirement by NFP that the Executive’s services be rendered primarily
at a location or locations more than 50 miles from midtown Manhattan, New York
City, New York;

 

(v) the assignment to the Executive of duties which are materially inconsistent
with her duties as Chairman or President and Chief Executive Officer or which
materially impair her ability to function as Chairman or President and Chief
Executive Officer of NFP;

 

(vi) a termination of, or a material reduction in, any employee benefit or
perquisite enjoyed by the Executive other than as part of an across-the-board
reduction applying to other senior executives of NFP; or

 

(vii) the failure of NFP to obtain the assumption in writing of its obligation
to perform this Agreement by any successor to all or substantially all of its
assets within 30 days of a merger, consolidation, sale or similar transaction.

 

(d) Notice by Executive and Cure Right. No act or omission shall constitute
“Good Reason” hereunder, unless the Executive provides written notice which
shall (A) state in detail the particular act or acts or failure or failures to
act that constitute the grounds on which the proposed termination for Good
Reason is based and (B) be given within 180 days of the Executive’s learning of
such act or acts or failure or failures to act. Following such notice, NFP shall
be given a reasonable opportunity to cure, to the extent capable of cure, the
grounds stated in such notice. If NFP shall fail to cure such grounds after a
reasonable opportunity to do so, the Executive may terminate her employment for
Good Reason by written notice to NFP.

 

(e) Voluntary Termination by the Executive. The Executive may voluntarily
terminate her employment with NFP at any time upon at least 180 days prior
notice to NFP. A voluntary termination that complies with the notice
requirements set forth in this Section 4(e) shall not constitute a breach of
this Agreement.

 

(f) Notice of Termination. Any termination by NFP for Cause, or by the Executive
for Good Reason, shall be communicated by Notice of Termination to the other
party hereto given in accordance with Section 10 of this Agreement. A “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated and (iii) if the Date of Termination (as defined below) is other than
the date of receipt of such notice, specifies the termination date (which date
shall be not more than 30 days, nor less than 15 days, after the giving of such
notice). The failure by the Executive or NFP to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of the
grounds for a termination for Good Reason or Cause, as the case may be, stated
in such Notice of Termination shall not waive any right of the Executive or NFP,
respectively, hereunder or preclude the Executive or NFP, respectively, from
asserting such fact or circumstance in establishing such grounds for
termination.

 

6



--------------------------------------------------------------------------------

(g) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by NFP for Cause, or by the Executive for Good Reason,
the date of receipt of the Notice of Termination or any later date specified
therein (within 120 days of such receipt), as the case may be, (ii) if the
Executive’s employment is terminated by NFP other than for Cause, death or
Disability, the Date of Termination shall be the date specified by NFP as the
date of termination in its notice to the Executive, (iii) if the Executive’s
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be, and (iv) if the Executive’s employment is
terminated by the Executive without Good Reason, the Date of Termination shall
be the date specified in the notice as provided in Section 4(e) hereof.

 

5. Obligations Upon Termination.

 

(a) Termination Due to Death. In the event the Executive’s employment is
terminated due to her death, her estate or her beneficiaries as the case may be,
shall be entitled to:

 

(i) Annual Base Salary through the date of death;

 

(ii) Annual Bonus for the year in which the Executive’s death occurs, prorated
through the date of death, based on the actual award payable for such year
(assuming the Executive had remained employed by the Company through the end of
such year), payable when such amount would be paid in accordance with Section 3
hereof;

 

(iii) immediate vesting of all outstanding stock options held by Executive as of
the Date of Termination, which options shall remain outstanding and exercisable
during the one-year period following the Date of Termination (or, if shorter,
for the remainder of the original term applicable to such options);

 

(iv) immediate vesting of all restricted shares, restricted stock units and
other equity awards (if any) held by Executive as of the Date of Termination
(other than any restricted shares or restricted stock units granted pursuant to
Section 3(c)(iii) hereof);

 

(v) any amounts earned, accrued or owing to the Executive but not yet paid under
Section 3 above; and

 

(vi) other or additional benefits in accordance with applicable plans and
programs of NFP.

 

(b) Termination Due to Disability. In the event the Executive’s employment is
terminated due to her Disability, she shall be entitled in such case to the
following:

 

(i) any disability benefits provided to the Executive by NFP under any
disability plan;

 

7



--------------------------------------------------------------------------------

(ii) Annual Base Salary through the Termination Date;

 

(iii) Annual Bonus for the year in which termination due to Disability occurs,
pro rated through the Termination Date, based on the actual award payable for
such year (assuming the Executive had remained employed by the Company through
the end of such year), payable when such amount would be paid in accordance with
Section 3 hereof;

 

(iv) immediate vesting of all outstanding stock options held by Executive as of
the Date of Termination, which options shall remain outstanding and exercisable
during the one-year period following the Date of Termination (or, if shorter,
for the remainder of the original term applicable to such options);

 

(v) immediate vesting of all restricted shares, restricted stock units and other
equity awards (if any) held by Executive as of the Date of Termination (other
than any restricted shares or restricted stock units granted pursuant to Section
3(c)(iii) hereof);

 

(vi) any amounts earned, accrued or owing to the Executive but not yet paid
under Section 3 above; and

 

(vii) other or additional benefits in accordance with applicable plans and
programs of NFP.

 

(c) Termination by NFP for Cause. In the event NFP terminates the Executive’s
employment for Cause, she shall be entitled to:

 

(i) Annual Base Salary through the Termination Date;

 

(ii) with respect to those stock options granted to the Executive prior to the
Grant Date, the continued right to exercise such options for 30 days after the
Termination Date, to the extent such stock options were exercisable on the
Termination Date;

 

(iii) any amounts earned, accrued or owing to the Executive but not yet paid
under Section 3 above; and

 

(iv) other or additional benefits in accordance with applicable plans or
programs of NFP.

 

(d) Termination Without Cause by NFP or Termination by the Executive for Good
Reason. In the event the Executive’s employment is terminated by NFP without
Cause (which shall not include a termination due to Disability or death), or in
the event the Executive shall terminate her employment for Good Reason, the
Executive shall be entitled to:

 

(i) Annual Base Salary through the Termination Date;

 

8



--------------------------------------------------------------------------------

(ii) Annual Base Salary, at the annualized rate in effect on the Termination
Date of the Executive’s employment (or in the event a reduction in Base Salary
is the basis for a termination for Good Reason, then the Annual Base Salary in
effect immediately prior to such reduction), for a period of 24 months after the
Termination Date (the “Continuation Period”);

 

(iii) payment of the Annual Bonus for the year in which such termination occurs,
pro rated through the Termination Date, based on the greater of (A) the target
Annual Bonus award opportunity for such year and (B) the Annual Bonus for the
prior year, payable when such amount would be paid in accordance with Section 3
hereof;

 

(iv) payment of the Annual Bonus for the Continuation Period, based upon the
greater of the amounts specified in clauses (A) and (B) of Section 5(d)(iii)
hereof, payable on a pro rata basis in equal monthly installments over the
Continuation Period;

 

(v) immediate vesting of all outstanding stock options held by Executive as of
the Date of Termination, which options shall remain outstanding and exercisable
during the ninety-day period following the Date of Termination or, with respect
to those stock options granted to Executive prior to the Grant Date, if longer,
during the two-year period following NFP’s initial public offering (in either
case, such period not to extend past the original term applicable to such
options);

 

(vi) immediate vesting of all restricted shares, restricted stock units and
other equity awards (if any) held by Executive as of the Date of Termination
(other than any restricted shares or restricted stock units granted pursuant to
Section 3(c)(iii) hereof);

 

(vii) any amounts earned, accrued or owing to the Executive but not yet paid
under Section 3 above;

 

(viii) continued participation on the same terms as applied before the
Termination Date in all medical, dental, hospitalization and life insurance
coverage and in other employee benefit plans or programs in which the Executive
was participating on the date of the termination of her employment until the
earlier of:

 

(A) the end of the Continuation Period; and

 

(B) the date, or dates, she receives equivalent coverage and benefits under the
plans and programs of a subsequent employer (such coverage and benefits to be
determined on a coverage-by-coverage, or benefit-by-benefit, basis);

 

9



--------------------------------------------------------------------------------

provided that if the Executive is precluded from continuing her participation in
any employee benefit plan or program as provided in this clause (viii) of this
Section 5(d), she shall be provided with the after-tax economic equivalent of
the benefits provided under the plan or program in which she is unable to
participate for the period specified in this clause (viii) of this Section 5(d),
and payment of such after-tax economic equivalent shall be made quarterly in
advance; and

 

(ix) other or additional benefits in accordance with applicable plans and
programs of NFP.

 

Notwithstanding anything to the contrary herein, the parties agree that the
commencement of payment of any amount due to the Executive under this Section
5(d) in connection with the termination of her employment without Cause or for
Good Reason will be delayed until the six month anniversary of such termination
of employment if such delay is required to comply with Section 409A of the Code.

 

(e) Change of Control. If, within six months prior to or 24 months following a
Change of Control (as defined in Section 5(l) hereof), the Executive’s
employment is terminated by NFP without Cause or by the Executive for Good
Reason and in the case of a termination that occurs during the six month period
prior to a Change of Control, it is demonstrated by the Executive that such
termination of employment was at the request of a third party who has taken
steps reasonably calculated to effect the Change of Control (an “Anticipatory
Termination”), the restricted shares and/or restricted stock units granted
pursuant to Section 3(c)(iii) hereof shall vest and the Executive shall be
entitled to the payments and benefits provided in Section 5(d) above, provided
that (x) payments described in Section 5(d)(ii), (iii) and (iv) (or the balance
thereof) shall be paid in a lump sum without any discount, which lump sum
payment will not be made until the six month anniversary of the date of
termination of the Executive’s employment if such delay in payment is required
to comply with Section 409A of the Code and (y) the Continuation Period shall be
36 months. Also, immediately prior to a Change of Control, all amounts,
entitlements or benefits (including, without limitation, stock options,
restricted shares and restricted stock units other than those restricted shares
and/or restricted stock units granted pursuant to Section 3(c)(iii) hereof) in
which the Executive is not yet vested shall become fully vested and, if the
Executive’s employment is terminated by NFP without Cause or by the Executive
for Good Reason at any time during the period set forth above, the Executive
will be entitled to exercise stock options held by her for ninety (90) days
following the Date of Termination (or, if shorter, for the remainder of the
original term of such options); provided, however, that if the termination of
Employment is an Anticipatory Termination, any such amounts which were unvested
at termination shall be reinstated and shall become fully vested immediately
prior to such Change of Control and shall remain outstanding for ninety (90)
days following the Change of Control (or, if shorter, for the remainder of the
original term of such options) and the restricted shares and/or restricted stock
units granted pursuant to Section 3(c)(iii) hereof shall also be reinstated and
shall become fully vested as a result of such Anticipatory Termination.

 

(f) Voluntary Termination. In the event of a termination of employment by the
Executive on her own initiative pursuant to Section 4(e) (which shall not
include a termination due to death or Disability or termination for Good
Reason), the Executive shall have the same entitlements as provided in Section
5(c) hereof.

 

10



--------------------------------------------------------------------------------

(g) Non-Renewal by NFP. In the event the Executive’s employment shall terminate
by reason of NFP’s giving of notice of non-renewal of the Employment Period
pursuant to Section 1 hereof, all equity awards held by the Executive as of the
Date of Termination shall vest in full (other than any restricted shares and
restricted stock units granted pursuant to Section 3(c)(iii) hereof) and, in the
case of options, the Executive shall have ninety (90) days (or, if shorter, the
remainder of the original term applicable to such options) following the Date of
Termination to exercise any options held by the Executive.

 

(h) Tax Gross-up. In the event that the aggregate of all payments or benefits
made or provided to the Executive under this Section 5 and under all other plans
and programs of NFP (the “Aggregate Payment”) is determined to constitute a
Parachute Payment, as such term is defined in Section 280G(b)(2) of the Internal
Revenue Code, NFP shall pay to the Executive, prior to the time any excise tax
imposed by Section 4999 of the Internal Revenue Code (“Excise Tax”) is payable
with respect to such Aggregate Payment, an additional amount which, after the
imposition of all income and excise taxes thereon, is equal to the Excise Tax on
the Aggregate Payment. The determination of whether the Aggregate Payment
constitutes a Parachute Payment and, if so, the amount to be paid to the
Executive and the time of payment pursuant to this Section 5(g) shall be made by
KPMG or another independent auditor (the “Auditor”) jointly selected by NFP and
the Executive and paid by NFP. The Auditor shall be a nationally recognized
United States public accounting firm which has not, during the two years
preceding the date of its selection, acted in any way on behalf of NFP or any
affiliate thereof.

 

Notwithstanding the foregoing, in the event that the Auditor determines that the
Aggregate Payment is equal to less than 110% of the product of (i) three
multiplied by (ii) the Executive’s Base Amount, as such term is defined in
Section 280G(b)(3) of the Internal Revenue Code and the regulations issued under
Section 280G of the Internal Revenue Code (particularly Q. 34 of such
regulations), the Aggregate Payment will be reduced by the minimum amount as
will result in no portion of the Aggregate Payment being subject to the Excise
Tax; provided that the payments and/or benefits to be eliminated in effecting
such reduction shall be identified by the Executive.

 

(i) No Mitigation; No Offset. In the event of any termination of employment
under this Section 5, the Executive shall be under no obligation to seek other
employment and there shall be no offset against amounts due the Executive under
this Agreement on account of any remuneration attributable to any subsequent
employment that she may obtain except as specifically provided in Section
5(d)(viii)(B) hereof or on account of any claims NFP may have against the
Executive except as specifically provided by this Agreement; provided, however
that the foregoing limitations as to offset shall not apply in the case of a
breach by the Executive of the provisions of Section 6 hereof.

 

(j) Nature of Payments. Any amounts due under this Section 5 are in the nature
of severance payments considered to be reasonable by NFP and are not in the
nature of a penalty.

 

11



--------------------------------------------------------------------------------

(k) Releases. The payments and benefits provided pursuant to Sections 5(d) and
(e) hereof are intended as liquidated damages for a termination of the
Executive’s employment by NFP other than for Cause, death or Disability and
shall be the sole and exclusive remedy therefor. Notwithstanding anything in
this Agreement to the contrary, the Executive shall not be entitled to any
severance payments or benefits under Sections 5(d) and (e) hereof until the
effectiveness of a release executed by the Executive and delivered to NFP,
substantially in the form of Exhibit A hereto (the “Release”); provided,
however, that the Executive shall be entitled to such payments and benefits
without executing such release unless an authorized representative of NFP shall
execute and deliver to the Executive a release substantially in the form of
Exhibit B hereto promptly following the Termination Date.

 

(l) Change of Control. For purposes of this Agreement, a “Change of Control”
shall mean:

 

(i) any “person”, as such term is used in Sections 3(a)(9) and 13(d) of the
Securities and Exchange Act of 1934, other than NFP or any employee benefit plan
sponsored by NFP, becomes a “beneficial owner”, as such term is used in Rule
13d-3 promulgated under that Act, of 30% or more of the outstanding shares of
common stock of NFP;

 

(ii) the dissolution or sale of all or substantially all of the assets of NFP;

 

(iii) consummation of a merger of consolidation after which, (A) the
shareholders of NFP immediately prior to the combination do not hold, directly
or indirectly, Voting Securities (as defined below) or other ownership interests
of the entity or entities, if any, that succeed to the business of NFP having
more than 50% of the Voting Power (as defined below) of the combined company in
substantially the same proportions as they beneficially owned the Voting
Securities of NFP (there being excluded from the Voting Securities held by such
shareholders, but not from the Voting Securities of the combined company, any
shares received by affiliates of such other company in exchange for securities
of such other company) or (B) individuals who were Incumbent Members (as defined
below) of NFP’s Board immediately before such combination do not hold a majority
of the seats on the Board of Directors of the combined company; or

 

(iv) at any time after the date hereof, individuals who, as of the date hereof,
constitute the NFP Board (the “Incumbent Members”) cease for any reason to
constitute at least a majority of the NFP Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the stockholders of NFP, was approved by a vote of at
least a majority of the then Incumbent Members shall be considered as though
such individual were an Incumbent Member, but excluding, for this purpose, any
such individual whose initial assumption of office occurs as a result of either
an actual or threatened election contest or other actual or threatened
solicitation of proxies or consents by or on behalf of any person other than the
NFP Board.

 

12



--------------------------------------------------------------------------------

For purposes hereof (A) “Voting Securities” shall mean any securities of a
corporation entitled, or which may be entitled, to vote on matters submitted to
the stockholders generally (whether or not entitled to vote in the general
election of directors), or securities which are convertible into, or exercisable
or exchangeable for, such Voting Securities, whether or not subject to the
passage of time or any contingency and (B) “Voting Power” shall mean the number
of votes available to be cast (determined by reference to the maximum number of
votes entitled to be cast by the holders of such Voting Securities, or by the
holders of any other Voting Securities into which such other Voting Securities
may be convertible, exercisable or exchangeable for, upon any matter submitted
to stockholders where the holders of all Voting Securities vote together as a
single class) by the holders of Voting Securities.

 

6. Noncompetition Covenant. During the Employment Period and thereafter during
the Restricted Period (as defined below), the Executive will not engage in or
become employed in any capacity by, or become an officer, employee, director,
agent, consultant, contractor, shareholder or partner of, or otherwise hold an
interest in, any partnership, corporation or other entity that conducts a
Competitive Business anywhere in the United States to the extent that the
Executive renders services to, or has any of the authority or responsibility
relating to, such Competitive Business, except for the ownership of less than 5%
of the stock or other equity interests of a publicly traded firm or corporation.
A “Competitive Business” shall mean an entity that derives at least 30% of its
revenues from the distribution of insurance, insurance based products, annuities
and estate planning services and employee benefit prototype arrangements with
associated investment services. For all purposes of this Agreement, the
“Restricted Period” shall mean the three-month period commencing on the
termination of the Executive’s employment with NFP or any subsidiary of NFP for
any reason; provided, however, that there shall be no Restricted Period in the
event of a termination as a result of a notice not to renew pursuant to Section
1 hereof. The Executive agrees that this covenant is reasonable with respect to
its duration, geographic area and scope. If, at the time of enforcement of this
Section 6, a court holds that the restrictions stated herein are unreasonable
under the circumstances then existing, the parties hereto agree that the maximum
period, scope or geographic area legally permissible under such circumstances
will be substituted for the period, scope or area stated herein.

 

7. Nonsolicitation Covenants.

 

(a) No Solicitation of NFP Employees. The Executive additionally agrees that,
during the Employment Period and thereafter during the Restricted Period, the
Executive shall not directly or indirectly, on her own behalf or on behalf of
any other person or entity, other than in the course of her duties hereunder or
pursuant to broad-based media solicitations, (i) knowingly solicit, or attempt
to solicit any employee, agent or contractor of NFP, its subsidiaries or
Affiliates (the “NFP Affiliated Group”) to leave the employ of or cease doing
business with the NFP Affiliated Group for any reason whatsoever, or (ii) hire
any executive officer of the NFP Affiliated Group. For purposes of this
Agreement, “Affiliate” means any corporation, partnership, or other entity or
organization directly or indirectly controlling, controlled by, or under common
control with NFP, where the term “control” (including any correlative meanings)
shall mean the ownership, directly or indirectly, of more than 50% of the voting
securities or other voting interest of any such entity.

 

13



--------------------------------------------------------------------------------

(b) No Solicitation of Customers. The Executive additionally agrees that, during
the Restricted Period, the Executive shall not, directly or indirectly, on her
own behalf or on behalf of any other person or entity (i) engage in any business
transaction or relationship or perform any services in any material way
competitive with NFP with a Client or Prospective Client of NFP or any
subsidiary of NFP or (ii) interfere with or induce, other than pursuant to a
broad-based media solicitation, any Client or Prospective Client to discontinue
any business relationship with NFP or any subsidiary of NFP or to refrain from
entering into a business relationship or transaction with NFP or any subsidiary
of NFP. For purposes hereof, the following terms shall have the meanings set
forth herein: (i) “Client” shall mean any person or entity that is a client of
NFP or any subsidiary of NFP or that has entered into a term sheet, letter of
intent, definitive acquisition or merger agreement or similar document in
connection with the acquisition or merger (an “Acquiring Transaction”) of such
person or entity, or of the assets, securities or other interests of such person
or entity, by or with NFP or any subsidiary of NFP during the 12-month period
prior to the Date of Termination or during the Restricted Period; and (ii)
“Prospective Client” shall mean any person or entity that, to the knowledge of
the Executive, has entered into discussions with NFP or any subsidiary of NFP
relating to a potential Acquiring Transaction during the 12-month period prior
to the Date of Termination of the Employment Period.

 

(c) Reasonableness; Extraordinary Remedies. The Executive agrees that the
covenants in this Section 7 are reasonable with respect to their duration and
scope. If, at the time of enforcement of this Section 7, a court holds that the
restrictions stated herein are unreasonable, under the circumstances then
existing, the parties hereto agree that the maximum period or scope legally
permissible under such circumstances will be substituted for the period or scope
stated herein. In the event of a breach of the Executive’s covenants in this
Section 7, it is understood and agreed that NFP shall be entitled to injunctive
relief as well as other applicable remedies at law or in equity available to NFP
against the Executive or others.

 

8. Disclosure of Confidential information.

 

(a) Except to the extent (i) authorized by the express prior consent of the
Chairman of the NFP Board or, if the Executive is the Chairman, by the NFP
Board, (ii) required by law or any legal process or (iii) desirable in
performing her duties under this Agreement, the Executive will not, directly or
indirectly, at any time during the Employment Period, or at any time subsequent
to the termination of the Employment Period, disseminate, disclose or divulge,
to any person, firm, corporation, association or other business entity,
Confidential Information of NFP. In the event of a breach or threatened breach
by the Executive of this Section 8, NFP shall be entitled to injunctive relief
as well as other applicable remedies at law or in equity available to NFP
against the Executive or others. For purposes hereof, “Confidential Information
of NFP” shall mean any and all information about NFP or any other members of the
NFP Affiliated Group or relating to the trade secrets of NFP or any other
members of the NFP Affiliated Group, in each case disclosed to the Executive or
known by the Executive as a consequence of or through her relationship with NFP,
if such information is not publicly available or generally available in NFP’s
industry (other than through a breach by the Executive of this Section 8).

 

14



--------------------------------------------------------------------------------

(b) All computer software, telephone lists, client lists, prospective client
lists, price lists, contract forms, catalogs, books, records, files and know-how
relating to NFP acquired while the Executive is employed by or otherwise
affiliated with NFP are acknowledged to be the property of NFP and shall not be
duplicated, removed from NFP’s possession or premises or made use of other than
in pursuit of the business of NFP or as may otherwise be required by law or any
legal process, or as is necessary in connection with any adversarial proceeding
against NFP and, upon termination of the Employment Period for any reason, the
Executive shall deliver to NFP, without further demands, all copies thereof
which are then in her possession or under her control. It is hereby acknowledged
that the Executive’s responsibilities may include the making of technical,
product and managerial contributions of value to NFP. The Executive hereby
assigns to NFP all rights, title and interest in such contributions and
inventions made or conceived by the Executive, alone or jointly with others,
during the Employment Period and relating to the business of NPF or the
operations thereof. The Executive shall promptly and fully disclose all such
contributions and inventions to NFP and shall assist NFP in obtaining and
protecting the rights therein.

 

9. Resolution of Disputes. Any dispute or controversy between the parties
relating to or arising out of this Agreement or any amendment or modification
hereof shall be determined by arbitration in New York, New York by and pursuant
to the rules then prevailing of the American Arbitration Association, other than
claims for injunctive relief under Sections 6, 7 or 8. The arbitration award
shall be final and binding upon the parties and judgment may be entered thereon
by any court of competent jurisdiction. The service of any notice, process,
motion or other document in connection with any arbitration under this Agreement
or the enforcement of any arbitration award hereunder may be effectuated either
by personal service upon a party or by certified mail duly addressed to her or
it or to her or its executors, administrators, personal representatives, next of
kin, successors or assigns, at the last known address or addresses of such party
or parties. Pending the final resolution of any arbitration or court proceeding,
NFP shall continue payment of all amounts due the Executive under this Agreement
and all benefits to which the Executive is entitled at the time the dispute
arises and the Executive may exercise any stock options of NFP with respect to
which the exercisability thereof is in dispute. If the Executive prevails on any
material issue in any such arbitration or court proceeding, with respect to any
issue on which she prevails, NFP shall bear all costs associated with such
arbitration or proceeding, including, but not limited to, reasonable attorneys’
fees and other related expenses.

 

10. Notice. Any notice, request, reply, instruction, or other communication
provided or permitted in this Agreement must be given in writing and may be
served by depositing same in the United States mail in certified or registered
form, postage prepaid, addressed to the party or parties to be notified with
return receipt requested, or by delivering the notice in person to such party or
parties. Unless actual receipt is required by any provision of this Agreement,
notice deposited in the United States mail in the manner herein prescribed shall
be effective on dispatch. For purposes of notice, the address of the Executive,
her spouse, any purported donee

 

15



--------------------------------------------------------------------------------

or transferee or any administrator, executor or legal representative of the
Executive or her estate, as the case may be, and of NFP shall be as follows:

 

To the Executive:

 

Jessica M. Bibliowicz

c/o National Financial Partners Corp.

787 Seventh Avenue

New York, New York 10019

 

NFP:

 

National Financial Partners Corp.

787 Seventh Avenue

New York, New York 10019

Attention: Chairman of the Compensation Committee

 

NFP shall have the right from time to time and at any time to change its address
and shall have the right to specify as its address any other address by giving
at least ten (10) days’ written notice to the Executive. The Executive shall
have the right from time to time and at any time to change her address and shall
have the right to specify as her address any other address by giving at least
ten (10) days’ written notice to NFP. Notices and communications shall be
effective when actually received by the addressee.

 

11. Controlling Law. The execution, validity, interpretation and performance of
this Agreement shall be determined and governed by the laws of the State of New
York, without reference to principles of conflicts of laws.

 

12. Entire Agreement. The Executive and NFP acknowledge that this Agreement
contains the entire agreement of the parties with respect to the subject matter
hereof and supersedes any other agreement, whether written or oral, between them
concerning the subject matter hereof. The captions of this Agreement are not
part of the provisions hereof and shall have no force or effect.

 

13. Severability. If any provision of the Agreement is rendered or declared
illegal or unenforceable by reason of any existing or subsequently enacted
legislation or by decree of a court of competent jurisdiction, the parties shall
promptly meet and negotiate substitute provisions for those rendered or declared
illegal or unenforceable, but all remaining provisions of this Agreement shall
remain in full force and effect.

 

14. Survival. The provisions of this Agreement, including, without limitation,
Sections 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17 and 19, shall survive the
termination of the Employment Period and the termination of this Agreement to
the extent necessary to carry out the intentions of the parties.

 

15. Effect of Agreement, Assignment, Required Assumption. This Agreement shall
be binding upon the Executive and her heirs, executors, administrators, legal
representatives,

 

16



--------------------------------------------------------------------------------

successors and assigns, and NFP and its successors and assigns. The Executive
may not assign any rights or obligations hereunder (other than by will or
operation of law) without the prior written consent of NFP and, except with
respect to a successor entity (as described below), NFP may not assign any
rights or obligations hereunder without the prior written consent of the
Executive. NFP shall require any person who is the successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or a
substantial portion of the business or assets of NFP to expressly assume the
obligations of NFP hereunder. The term “NFP” as used in this Agreement shall
expressly include any such successors.

 

16. Amendments; Waivers. This Agreement cannot be changed, modified or amended,
and no provision or requirement hereof may be waived, without the consent in
writing of the Executive and NFP. The failure of a party at any time or times to
require performance of any provision hereof shall in no manner affect the right
of such party at a later time to enforce the same. No waiver by a party of the
breach of any term or covenant contained in this Agreement, whether by conduct
or otherwise, in any one or more instances, shall be deemed to be, or construed
as, a further or continuing waiver of any such breach, or a waiver of the breach
of any other term or covenant contained in this Agreement.

 

17. Indemnification.

 

(a) NFP agrees that if the Executive is made a party, or is threatened to be
made a party, to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that she
is or was a director, officer or employee of NFP or is or was serving at the
request of NFP as a director, officer, member, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, including
service with respect to employee benefit plans, whether or not the basis of such
Proceeding is the Executive’s alleged action in an official capacity while
serving as a director, officer, member, employee or agent, the Executive shall
be indemnified and held harmless by NFP to the fullest extent legally permitted
or authorized by NFP’s certificate of incorporation or bylaws or resolutions of
the NFP Board or, if greater, by the laws of the State of Delaware, against all
cost, expense, liability and loss (including, without limitation, attorney’s
fees, judgments, fines, ERISA excise taxes or penalties and amounts paid or to
be paid in settlement) reasonably incurred or suffered by the Executive in
connection therewith, and such indemnification shall continue as to the
Executive even if she has ceased to be a director, member, employee or agent of
NFP or other entity and shall inure to the benefit of the Executive’s heirs,
executors and administrators. NFP shall advance to the Executive all reasonable
costs and expenses incurred by her in connection with a Proceeding within 20
days after receipt by NFP of a written request for such advance. Such request
shall include an undertaking by the Executive to repay the amount of such
advance if it shall ultimately be determined that she is not entitled to be
indemnified against such costs and expenses.

 

(b) Neither the failure of NFP (including its board of directors, independent
legal counsel or stockholders) to have made a determination prior to the
commencement of any proceeding concerning payment of amounts claimed by the
Executive under Section 17(a) above that indemnification of the Executive is
proper because she has met the applicable standard of conduct, nor a
determination by NFP (including its board of directors, independent legal
counsel or stockholders) that the Executive has not met such applicable standard
of conduct, shall create a presumption that the Executive has not met the
applicable standard of conduct.

 

17



--------------------------------------------------------------------------------

(c) NFP also agrees that if the Executive is made a party, or is threatened to
be made a party, to any action, suit or proceeding by reason of the termination
of her employment with her prior employer or her accepting employment with NFP,
she shall be indemnified and held harmless by NFP against all cost, expense,
liability and loss (including, without limitation, attorney’s fees) incurred or
suffered by the Executive in connection therewith.

 

(d) NFP agrees to obtain and maintain a directors and officers’ liability
insurance policy covering the Executive to the extent NFP provides such coverage
for its other executive officers.

 

18. Withholding. Notwithstanding any other provision of this Agreement, NFP may
withhold from amounts payable under this Agreement all federal, state, local and
foreign taxes that are required to be withheld by applicable laws or
regulations.

 

19. Beneficiaries/References. The Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable hereunder following
the Executive’s death by giving NFP written notice thereof. In the event of the
Executive’s death or a judicial determination of her incompetence, reference in
this Agreement to the Executive shall be deemed, where appropriate, to refer to
her beneficiary, estate or other legal representative.

 

20. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original. It shall not be necessary when
making proof of this Agreement to account for more than one counterpart.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization of the NFP Board, NFP has caused this Agreement to
be executed in its name on its behalf, all as of the day and year first above
written.

 

   

/s/ Jessica M. Bibliowicz

--------------------------------------------------------------------------------

   

Jessica M. Bibliowicz

NATIONAL FINANCIAL PARTNERS CORP.

   

/s/ Stephanie W. Abramson

--------------------------------------------------------------------------------

By:

 

Stephanie Abramson

Title:

 

Chair, Compensation Committee

 

19



--------------------------------------------------------------------------------

Exhibit A

 

[GENERAL RELEASE]



--------------------------------------------------------------------------------

Exhibit B

 

[GENERAL RELEASE]